199 U.S. 182 (1905)
CORKRAN OIL AND DEVELOPMENT COMPANY
v.
ARNAUDET.
No. 22.
Supreme Court of United States.
Argued October 24, 25, 1905.
Decided November 13, 1905.
ERROR TO THE SUPREME COURT OF THE STATE OF LOUISIANA.
*190 Mr. Kenneth Baillio, with whom Mr. Hampden Story and Mr. E.B. Dubuisson were on the brief, for plaintiff in error.
Mr. Donelson Caffery, Jr., and Mr. Gilbert L. Dupre, with whom Mr. Donelson Caffery, Mr. J. Sully Martel and Mr. P.J. Chappin were on the brief, for defendants in error.
Mr. Frederic D. McKenney, Mr. John Spalding Flannery and Mr. James L. Autry also for defendants in error, submitted on the question of jurisdiction.
*192 MR. CHIEF JUSTICE FULLER, having made the foregoing statement, delivered the opinion of the court.
In the progress of the case in the trial court no Federal *193 question as such was specifically raised, but when it reached the Supreme Court it was assigned for error that if article 233 of the constitution of Louisiana of 1898 had the effect of validating the tax sale to Henry Gellert it was in violation of Article 5 of the amendments to the Constitution of the United States. Counsel for plaintiff in error admit that this was a misreference, but contend that it was corrected by the petition for rehearing filed after judgment, which alleged a violation of the Fourteenth Amendment, but this came too late, unless the petition was entertained and the point passed on. Fullerton v. Texas, 196 U.S. 192. And this petition was denied without any observations.
The petition for the writ of error from this court and the assignment of errors herein set up Federal questions, but they form no part of the record on which to determine whether a Federal question was decided by the state court. Leeper v. Texas, 139 U.S. 462; Chapin v. Fye, 179 U.S. 127. And counsel further state "that in so far as the errors assigned are said to have violated the due process of law provision of the Fourteenth Amendment to the Constitution of the United States, they are not pressed."
If it be conceded that plaintiff specially set up and claimed title to the land in controversy under the act of Congress of February 10, 1897, that would not be sufficient to give jurisdiction unless the state courts had decided against such title. But that was not the decision here. What was decided was that the prescribed period having elapsed, article 233 of the Louisiana constitution operated as the equivalent of legal title through the tax deed. The correctness of this conclusion depended on the proper construction and application of the provisions of the state constitution on the facts found, and not on the Constitution or laws of the United States.
The state constitution of 1898 was adopted and went into effect May 12, 1898. La. Const. 1898, p. 88. Article 233 provided:
"No sale of property for taxes shall be set aside for any *194 cause, except on proof of dual assessment, or of payment of the taxes for which the property was sold prior to the date of sale, unless the proceeding to annul is instituted . . . within three years from the adoption of this constitution, as to sales already made. . . ." Constitution 1898, p. 61.
The record showed that defendants and their authors had been, since 1882, in quiet, peaceable possession of the property in question under a tax title, the validity of which had not been impeached by any direct proceeding; that more than three years had elapsed before the institution of the present action since the adoption of the constitution (and more than that since the passage of the act of February 10, 1897, and the issue of the patent, November 22, 1897), and that at any time within such three years plaintiff or its authors might have instituted suit against defendants to annul the sale.
And the decision of the state Supreme Court that, in these circumstances, article 233 made good defendants' title rested on a ground independent of the act of 1897, and involved no Federal question.
Writ of error dismissed.